DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-9, filed January 15, 2020, are presently pending in this application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both “first hook” and “bottom”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “coupled to a bottom”, ln 11 should read --coupled to the bottom--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (WO 2011/014931 A1; hereinafter: “Henry”) in view of Madaus et al. (U.S. Pub. No. 2004/0025882; hereinafter: “Madaus”).
Regarding Claim 1, Henry discloses a protective covering for a face of a person utilizing a CPAP/BIPAP therapy device (320; Fig. 24m-24q; ¶ 00174), the covering comprising: a body (450; Fig. 25i-25s), the body having a top (A, Fig. A annotated below) and a bottom (B, Fig. A annotated below); a strap coupling (470, 490; Fig. 25o, 25q, 25r), the strap coupling coupled to the body (¶¶ 00282, 000307-00314), wherein the strap coupling being removably coupled to a strap (74r, 74l, 400; Fig. 25s) of a CPAP/BIPAP mask (320; Fig. 24m-24q; ¶¶ 00174, 00307); and a first loop (A, Fig. B annotated below) and a second loop (B, Fig. B annotated below), the first loop and second loop being coupled to the strap coupling (Fig. 25r; ¶ 00312) and wherein the first loop being further coupled to the top of the body (Fig. 25r) and wherein the second loop being coupled to the 

    PNG
    media_image1.png
    214
    399
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 25p of Henry.

    PNG
    media_image2.png
    438
    704
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 25r of Henry. 
Henry does not specifically disclose the protective covering wherein the top of the body has a coupling to form the body; an interior, the interior having an inside edge and an outside edge, wherein the interior having a filling; and wherein the strap coupling and the first and second loop that comprise a hook and loop fastener comprise the first and second loops as hooks and the strap coupling as the loop. 
It is noted that it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).  In this case, swapping the hooks and loop in a hook and loop fastener would be obvious and routine to one of ordinary skill in the art.  As such, specially, making the first and second loops (A and B, Fig. B annotated above) be first and second hooks; and making the strap coupling loops would be obvious and routine to one of ordinary skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify strap coupling and the first and second loops of Henry to be rearranged such that the first and second loops (A and B, Fig. B annotated above) are first and second hooks; and the strap coupling is loops would be obvious and routine to one of ordinary skill in the art (See MPEP 2144.04 VI. (C)). 
 The modified device of Henry does not specifically disclose the protective covering wherein the top of the body has a coupling to form the body; an interior, the interior having an inside edge and an outside edge, wherein the interior having a filling. 
	Madaus teaches a band comprising a body (1; Fig. 2-6) having a top (4; Fig. 2-6) and a bottom (6; Fig. 2-6; wherein the top of the body has a coupling (stitched seam: 7, 9; Fig. 2, 4) to form the body (¶¶ 0035-0038); an interior (area filled by 5; Fig. 2-6), the interior having an inside edge (A and B, Fig. C annotated below) and an outside edge (C and D, Fig. C annotated below), wherein the interior having a filling (5; Fig. 2-6) for the purpose of providing padding and reinforcement to the body (¶ 0035). 

    PNG
    media_image3.png
    219
    359
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 6 of Madaus.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the modified device of Henry to include the top of the body having the coupling to form the body; the interior having the inside edge and the outside edge, wherein the interior has the filling as taught by Madaus for the purpose of providing padding and reinforcement to the body (See Madaus: ¶ 0035).
Regarding Claims 3-6, the modified device of Henry discloses the protective covering comprises a length (A, Fig. D annotated below); a height (B, Fig. D annotated below); wherein the outside edge of the interior has a diameter (D, Fig. annotated above) and the inside edge of the interior has a diameter (B, Fig. annotated above).

    PNG
    media_image4.png
    548
    744
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 25p of Henry.
The modified device of Henry does not explicitly disclose the protective covering wherein the length of the covering is between four and five (4 - 5) inches, the height of the covering is one (1) inch, the diameter of the outside edge of the interior being one (1) inch, and the diameter of the inside edge of the interior being three-fourths (.75) inch.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)) Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the length of the covering between four and five (4 - 5) inches, the height of the covering one (1) inch, the diameter of the outside edge of the interior one (1) inch, and the diameter of the inside edge of the interior three-fourths (.75) inch in the modified device of Henry because Applicant has not disclosed that the length of the covering being between four and five (4 - 5) inches, the height of the covering being one (1) inch, the diameter of the outside edge of the interior being one (1) inch, and the diameter of the inside edge of the interior being three-fourths (.75) inch provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the length of the covering, the height of the covering, the diameter of the outside edge of the interior, and the diameter of the inside edge of the interior of the modified device of Henry, and Applicant’s length of the covering, the height of the covering, the diameter of the outside edge of the interior, and the diameter of the inside edge of the interior, to perform equally well because both mechanisms perform the same function of coupling to the strap of the CPAP/BiPAP mask and being a barrier between said strap of the CPAP/BiPAP mask and the face of the user. 
Therefore, it would have been prima facie obvious to modify the modified device of Henry to obtain the invention as specified in claims 3-6 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired coupling to the strap of the CPAP/BiPAP mask and being a barrier between said strap of the CPAP/BiPAP mask and the face of the user and thus fails to patentably distinguish over the modified device of Henry.
Regarding Claim 8, the modified device of Henry discloses the protective covering wherein the strap coupling being made of a hook and loop material (See Henry: ¶¶ 00282, 000307-00314; Examiner notes: the modified device of Henry discloses the strap coupling as part of a hook and loop material fastener that couples with the first and second hooks.).
Regarding Claim 9, the modified device of Henry discloses the protective covering wherein the coupling being made of a thread material (See Madaus: ¶¶ 0035-0038; Examiner notes: Madaus discloses the coupling as a stitching seam which utilizes thread) .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Madaus as applied to claim 1 above, and further in view of Moore U.S. Pub. No. 2010/0258132).
Regarding Claim 2, the modified device of Henry discloses the protective covering wherein the body made from fleece or any suitable material. 
The modified device of Henry does not specifically disclose the protective covering wherein the body is being made from a flannel material. 
Moore teaches a pad for a CPAP interface comprising a body (Fig. 3) made form a flannel material (Claim 2) for the purpose of maintaining the thickness between the strap of the CPAP and the skin of the wearer (Claim 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the modified device of Henry to include the body is being made from the flannel material as taught by Moore for the purpose of maintaining the thickness between the strap of the CPAP and the skin of the wearer (See Moore: Claim 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Madaus as applied to claim 1 above, and further in view of Walls et al. (U.S. Pub. No. 2016/0287830; hereinafter: “Walls”).
Regarding claim 7, the modified device of Henry discloses the protective covering, shown above. 
The modified device of Henry does not specifically disclose the protective covering wherein the filling is polyester.
Walls teaches a sleeve comprising polyester (¶ 0095; Fig. 1-10) for the purpose of drying quickly and/or wicking moisture (0095).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the modified device of Henry to include the filling comprising polyester as taught by Walls for the purpose of forming the filling of quickly drying and/or moisture wicking material (See Walls: 0095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785